DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neisz (U.S. Publication 2002/0161382).
	Neisz discloses a device (for example see Figure 3) comprising a tube assembly (80), a tubular member (89) extending through the tubular assembly, a movement member (88) coupled with the tube assembly, and an anchor (170; Figures 28-29). The tubular member includes an insertion section (distal end 56). The movement member includes a thrust rod (87; page 6 paragraph 96) extending through the tubular member, wherein the anchor is located at one end of the thrust rod. The anchor includes an arc shaped body (the middle portion) and at least two wings (172) integrally formed with the body, wherein each wing is configured to be folded and unfolded relative to the body and wherein the body of the anchor is connected to an end of a thread (6A; for example see Figure 10) and another end of the thread is connected to the tubular member (the opposing end is connected to the tubular member by being passed through the passage of the tubular member, see page 7 paragraph 101). The anchor further defines an angle between each of the at least two wings that is smaller than 180 degrees (the angle from the bottom surface of one wing to the bottom surface of the other wing is less than 180 . 
	Claims 1, 4, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. Publication 2008/0287988).
	Smith discloses a device (for example see Figures 2-7) comprising a tube assembly (100), a tubular member (140) extending through the tube assembly, a movement member (101) coupled with the tube assembly, and an anchor (160). The tubular member includes an insertion section (130). The movement member includes a thrust rod (121; page 3 paragraph 33) extending through the tubular member, wherein the anchor is located at one end of the thrust rod. The anchor includes an arc shaped body (161) and at least two wings (162) integrally formed with the body, wherein each wing is configured to be folded and unfolded relative to the body and wherein the body of the anchor is connected to an end of a thread (135) and another end of the thread is connected to the tubular member (the opposing end is connected to the tubular member by being connect to element 131, see page 3 paragraph 35). The anchor further defines an angle between each of the at least two wings that is smaller than 180 degrees (the circumferential angle from one wing to another wing is less than 180 degrees as shown . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Neisz (U.S. Publication 2002/0161382) in view of Thompson (U.S. Patent 5,662,654).
	Neisz discloses the invention as discussed above wherein the tube assembly includes a tube portion (86) at the distal end of the tube assembly, wherein the insertion section (the distal end of the 87 past element 86) of the tubular member is exposed outside the tube portion. Neisz discloses the invention as claimed except for the tube assembly including a first tube unit with a first coupling portion and second tube unit 
	The device of Neisz as modified by Thompson discloses a device wherein the tube assembly including a first tube unit (85) including first coupling portion and a second tube unit (89) including a second coupling portion, wherein the second tube unit includes a tube portion (86) and the insertion section (the portion of 87 extending distal element 86) is exposed outside the tube portion. 
 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Neisz (U.S. Publication 2002/0161382) in view of Genese (U.S. Patent 4,994,079).
	Neisz discloses the invention as discussed above wherein the movement member includes a handgrip (88) connected to the thrust rod (87) in order to move the thrust rod. Neisz fails to disclose the device wherein the handgrip has two groove portions connected to corresponding guide rails of the tube assembly and wherein the thickness of the handgrip reduces from one end to the other. Genese teaches a device comprising a tube assembly (20), a movement member including a handgrip (58), and a . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775